DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending in Instant Application.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, and 27 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1 and 8-9 of Burrows et al., co-pending Application 16/810,598. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
In view of the above, since the subject matters recited in the claims 1, 7, and 27 of the instant application were fully disclosed in and covered by the claims 1 and 8-9 of US 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/12/2019, 11/26/2019, 02/05/2020, 05/15/2020, and 07/17/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11, 14-15, 18-24, 26, 28-29, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perkins et al. (USPGPub 2010/0194143) in view of Williams et al. (USPGPub 2018/0370581).	As per claim 1, Perkins discloses a fairing system for use with vehicles (see at least abstract; wherein a power or motive source for an extensible fairing for an articulated motor vehicle), the fairing system comprising: 	a deployable fairing structure selectively moveable between a fully retracted see at least paragraph 0017; wherein as the shrouds 15A, B extend they progressively close more of the gap between the cab 16 and the trailer 14 and thereby reduce wind resistance by causing air to flow more smoothly along the side of the vehicle as indicated by the letter A. Shrouds 15A, B retract with decreasing speed, anticipating that the operator of the vehicle might be slowing the vehicle in preparation for a turn which could result in the trailer hitting a shroud as the vehicle); 	at least one actuator drivingly coupled to move the fairing structure between the fully retracted configuration of the fairing structure and the fully deployed configuration of the fairing structure (see at least paragraph 0019 and Figure 2A; wherein cylinder 35 is mounted to base segment 20 and, upon introduction of air to the cylinder, the air drives an extension arm 34 outwardly from the cylinder. The extension are is connected to segment 26 while the cylinder is mounted to segment 20 and thus segment 26 is extended from segment 20, rearwardly away from the cab 16. Cylinder 35 may include a compression spring to bias extension arm 34 toward a retracted position. Loss of air pressure in cylinder 35 thus would result in retraction of the segment 26). Perkins does not explicitly mention at least one sensor positioned to sense obstacles, if any, in at least a portion of the deployed region; and a controller communicatively coupled to the at least one sensor to receive information representative of a presence or absence of any obstacles in the deployed region, and communicatively coupled to directly or indirectly control the at least one actuator at least in part based on the presence or the absence of any obstacles in the deployed region.	However Williams does disclose:	at least one sensor positioned to sense obstacles, if any, in at least a portion of the deployed region (see at least paragraph 0005; wherein sensor is configured to detect an object in a path of movement of a portion of the air deflector during configuration of the air deflector to the extended configuration); and 	a controller communicatively coupled to the at least one sensor to receive information representative of a presence or absence of any obstacles in the deployed region, and communicatively coupled to directly or indirectly control the at least one actuator at least in part based on the presence or the absence of any obstacles in the deployed region (see at least paragraph 0005; wherein computing system includes one or more processors for controlling operation of the computing system, and a memory for storing data and program instructions usable by the one or more processors. At least one sensor is operatively coupled to the air drag reduction mechanism and to the computing system. The at least one sensor is configured to detect an object in a path of movement of a portion of the air deflector during configuration of the air deflector to the extended configuration. The one or more processors are configured to execute instructions stored in the memory to, responsive to detection of an object in the path of movement of the portion of the air deflector, stop further motion of the portion of the air deflector in the direction of the object).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Williams with the teachings as in Perkins. The motivation for doing so would have been to prevent possible damage to the obstruction and/or the air drag reduction mechanism, see Williams paragraph 0058.	As per claim 2, Williams discloses wherein the controller includes at least one processor and determines the presence or the absence of any obstacles in 48 LEGAL\39152721\2the deployed region based at least in part on the information received via the at least one sensor (see at least paragraph 0005; wherein computing system includes one or more processors for controlling operation of the computing system, and a memory for storing data and program instructions usable by the one or more processors. At least one sensor is operatively coupled to the air drag reduction mechanism and to the computing system. The at least one sensor is configured to detect an object in a path of movement of a portion of the air deflector during configuration of the air deflector to the extended configuration. The one or more processors are configured to execute instructions stored in the memory to, responsive to detection of an object in the path of movement of the portion of the air deflector, stop further motion of the portion of the air deflector in the direction of the object).  	As per claims 3 and 26, Williams discloses wherein at least one sensor positioned to sense obstacles that are distinct and separate from the deployable fairing structure (see at least paragraph 0005; wherein the at least one sensor is configured to detect an object in a path of movement of a portion of the air deflector during configuration of the air deflector to the extended configuration).  		As per claim 4, Perkins discloses wherein deployable fairing is attached to a back of a cab of a tractor having a fifth wheel and a set of drive wheels (see at least Figures 4A-4C).  	As per claim 5, Perkins discloses wherein the gap region encompasses a volume between the back of the cab of the tractor and a front of a trailer coupled to the tractor via the fifth wheel of the tractor and a kingpin of the trailer, and which extends upwards above the set of drive wheels of the tractor (see at least Figures 4A-4C).  		As per claim 8, Perkins discloses wherein the deployed region encompass a majority of the gap region (see at least Figures 4A-4D).  	As per claim 9, Perkins discloses wherein the deployed region encompass all of the gap region (see at least Figures 4A-4D).  	As per claims 10 and 28, Williams discloses wherein the at least one sensor includes at least one distance sensor (see at least paragraph 0056; wherein proximity sensor(s) 27b may also (or alternatively) be configured to detect a distance between the forward edge 24b-f of the air deflector second portion 24b and such an object, when the air deflector second portion 24b is extending from the retracted configuration to the extended configuration of the air deflector 24).  	As per claims 11 and 29, Williams discloses wherein the at least one sensor includes at least one proximity sensor (see at least paragraph 0056; wherein proximity sensor(s) 27b may also (or alternatively) be configured to detect a distance between the forward edge 24b-f of the air deflector second portion 24b and such an object, when the air deflector second portion 24b is extending from the retracted configuration to the extended configuration of the air deflector 24).  	As per claim 14, Williams discloses wherein the at least one sensor includes at least one sensor of a first type of sensor and at least one sensor of a second type of sensor, the second type of sensor different from the first type of sensor (see at least paragraph 0053; wherein the sensor system 28 may include a number of air drag reduction mechanism actuation sensors 29 configured to sense information which may be usable by the computing system 14 in determining or estimating vehicle air drag and/or other parameters which may prompt actuation of the air drag reduction mechanism 20, and in formulating control commands for controlling actuation of the air drag reduction mechanism 20 as described herein).  	As per claims 15 and 32, Perkins discloses wherein the at least one actuator includes at least one piston, a pressure source fluidly coupled to the at least one piston, and at leave one valve selectively operable to control a pressure in at least a portion of the piston (see at least paragraph 0019; wherein a fluid power system (See FIGS. 3A-B) is used to power deployment of the shrouds 15A, 15B. The fluid power system may be implemented in a number of ways. Here, for example, cylinders 31, 33 and 35 receive air to extend shroud segments 22, 24 and 26 as extension arms 30, 32 and 34 are pushed out of the cylinders. Cylinder 35 is mounted to base segment 20 and, upon introduction of air to the cylinder, the air drives an extension arm 34 outwardly from the cylinder. The extension are is connected to segment 26 while the cylinder is mounted to segment 20 and thus segment 26 is extended from segment 20, rearwardly away from the cab 16. Cylinder 35 may include a compression spring to bias extension arm 34 toward a retracted position. Loss of air pressure in cylinder 35 thus would result in retraction of the segment 26. Similarly a cylinder 33, extension arm 32 combination is connected between segments 26 and 20 and a cylinder 31 and extension arm 30 combination is attached between segments 24 and 22).  	As per claim 18, Perkins discloses wherein the fairing structure comprises: at least a first deployable side panel; and at least a second deployable side panel (see at least Figure 1; items 15A and 15B).  	As per claims 19 and 22, Williams discloses wherein, in response to determining that an obstacle is in the deployed region, the at least one processor prevents deployment of the deployable fairing (see at least paragraph 0005; wherein computing system includes one or more processors for controlling operation of the computing system, and a memory for storing data and program instructions usable by the one or more processors. At least one sensor is operatively coupled to the air drag reduction mechanism and to the computing system. The at least one sensor is configured to detect an object in a path of movement of a portion of the air deflector during configuration of the air deflector to the extended configuration. The one or more processors are configured to execute instructions stored in the memory to, responsive to detection of an object in the path of movement of the portion of the air deflector, stop further motion of the portion of the air deflector in the direction of the object). 	As per claim 20, Williams discloses wherein, in response to determining that an obstacle is in the deployed region, the at least one processor limits deployment of the deployable fairing to at least on intermediate configuration between the fully retracted and the fully deployed configurations (see at least paragraphs 0057-0058; wherein this contact force may serve as an indication that the air deflector second portion 24b has contacted an obstruction to further forward motion. Air deflector extension force sensors 27a may be operatively coupled to the computing system 14 to provide the computing system with force data. The computing system 14 may process the force data to formulate commands directed to stopping further forward motion of the air deflector second portion 24b, to prevent possible damage to the obstruction and/or the air drag reduction mechanism). 	As per claim 21, Perkins discloses method of operation of a fairing system for use with vehicles (see at least abstract; wherein a power or motive source for an extensible fairing for an articulated motor vehicle), the fairing system comprising: a deployable fairing structure selectively moveable between a fully retracted configuration of the fairing structure and a fully deployed configuration of the fairing structure, the deployable fairing structure extending at least partially into a 51 LEGAL\39152721\2gap region when in the fully deployed configuration, the deployable fairing structure occupying a deployed region when in the fully deployed configuration (see at least paragraph 0017; wherein as the shrouds 15A, B extend they progressively close more of the gap between the cab 16 and the trailer 14 and thereby reduce wind resistance by causing air to flow more smoothly along the side of the vehicle as indicated by the letter A. Shrouds 15A, B retract with decreasing speed, anticipating that the operator of the vehicle might be slowing the vehicle in preparation for a turn which could result in the trailer hitting a shroud as the vehicle); at least one actuator drivingly coupled to move the fairing structure between the fully retracted configuration of the fairing structure and the fully deployed configuration of the fairing structure (see at least paragraph 0019 and Figure 2A; wherein cylinder 35 is mounted to base segment 20 and, upon introduction of air to the cylinder, the air drives an extension arm 34 outwardly from the cylinder. The extension are is connected to segment 26 while the cylinder is mounted to segment 20 and thus segment 26 is extended from segment 20, rearwardly away from the cab 16. Cylinder 35 may include a compression spring to bias extension arm 34 toward a retracted position. Loss of air pressure in cylinder 35 thus would result in retraction of the segment 26). Perkins does not explicitly mention at least one sensor positioned to sense obstacles, if any, in at least a portion of the deployed region; and a controller communicatively coupled to the at least one sensor to receive information representative of a presence or absence of any obstacles in the deployed region, and communicatively coupled to directly or indirectly control the at least one actuator at least in part based on the presence or the absence of any obstacles in the deployed region, the method comprising: receiving signals by the controller from the at least one sensor; determining by the controller whether an obstacle is in the deployed region; and 	in response to determining that an obstacle is in the deployed region, at least limiting deployment or further deployment of the deployable fairing structure into the deployed region. 	However Williams does disclose:	at least one sensor positioned to sense obstacles, if any, in at least a portion of the deployed region (see at least paragraph 0005; wherein sensor is configured to detect an object in a path of movement of a portion of the air deflector during configuration of the air deflector to the extended configuration); and a controller communicatively coupled to the at least one sensor to receive information representative of a presence or absence of any obstacles in the deployed region, and communicatively coupled to directly or indirectly control the at least one actuator at least in part based on the presence or the absence of any obstacles in the deployed region (see at least paragraph 0005; wherein computing system includes one or more processors for controlling operation of the computing system, and a memory for storing data and program instructions usable by the one or more processors. At least one sensor is operatively coupled to the air drag reduction mechanism and to the computing system. The at least one sensor is configured to detect an object in a path of movement of a portion of the air deflector during configuration of the air deflector to the extended configuration. The one or more processors are configured to execute instructions stored in the memory to, responsive to detection of an object in the path of movement of the portion of the air deflector, stop further motion of the portion of the air deflector in the direction of the object), the method comprising: 	receiving signals by the controller from the at least one sensor (see at least paragraph 0069; wherein the computing system 14, sensor system 28, air drag reduction mechanism 20, and other systems and elements thereof can communicate with each other); 	determining by the controller whether an obstacle is in the deployed region (see at least paragraph 0005; wherein sensor is configured to detect an object in a path of movement of a portion of the air deflector during configuration of the air deflector to the extended configuration); and 		in response to determining that an obstacle is in the deployed region, at least limiting deployment or further deployment of the deployable fairing structure into the deployed region (see at least paragraph 0005; wherein computing system includes one or more processors for controlling operation of the computing system, and a memory for storing data and program instructions usable by the one or more processors. At least one sensor is operatively coupled to the air drag reduction mechanism and to the computing system. The at least one sensor is configured to detect an object in a path of movement of a portion of the air deflector during configuration of the air deflector to the extended configuration. The one or more processors are configured to execute instructions stored in the memory to, responsive to detection of an object in the path of movement of the portion of the air deflector, stop further motion of the portion of the air deflector in the direction of the object).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Williams with the teachings as in Perkins. The motivation for doing so would have been to prevent possible damage to the obstruction and/or the air drag reduction mechanism, see Williams paragraph 0058.	As per claim 23, Williams discloses wherein at least limiting deployment or further deployment of the deployable fairing structure into the deployed region includes sending signals to the at least one actuator to cause the at least one actuator to move the deployable fairing structure a limited amount into the deployed region, short of the fully deployed configuration (see at least paragraph 0005; wherein computing system includes one or more processors for controlling operation of the computing system, and a memory for storing data and program instructions usable by the one or more processors. At least one sensor is operatively coupled to the air drag reduction mechanism and to the computing system. The at least one sensor is configured to detect an object in a path of movement of a portion of the air deflector during configuration of the air deflector to the extended configuration. The one or more processors are configured to execute instructions stored in the memory to, responsive to detection of an object in the path of movement of the portion of the air deflector, stop further motion of the portion of the air deflector in the direction of the object).  	As per claim 24, Perkins discloses wherein at least limiting deployment or further deployment of the deployable fairing structure into the deployed region includes 52 LEGAL\39152721\2sending signals to the at least one actuator that cause the at least one actuator to retract the deployable fairing structure into the fully retracted configuration (see at least paragraph 0023; wherein if air pressure drops the springs 130, 132, 134, 137, 139 and 141 urge the arms 30, 32, 34, 37, 39 and 41 to a retracted position, retracting the shrouds connected to the arms).  

Claims 6, 12, 16-17, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perkins et al. (USPGPub 2010/0194143), in view of Williams et al. (USPGPub 2018/0370581), and further in view of Haines (US 4,904,015).	As per claim 6, Perkins and Williams do not explicitly mention wherein the controller includes at least one processor and determines the presence or the absence of a portion of the 49 LEGAL\39152721\2trailer in the deployed region based at least in part on the information received via the at least one sensor.	However Haines does disclose:	wherein the controller includes at least one processor and determines the presence or the absence of a portion of the 49 LEGAL\39152721\2trailer in the deployed region based at least in part on the information received via the at least one sensor (see at least column 8 lines 11-28; wherein the control system can determine the alignment between the tractor-trailer by input signals from a sensing means. The sensing means may be any sensor or combination thereof for detecting the change in relationship between the tractor and trailer. For example, this could be detected through the use of proximity sensors, limit switches or through proportional position sensors with variable outputs (such as potentiometers) having a connection between the tractor and the trailer. It is believed that proximity sensors or the like which would not require a connection between the tractor-trailer are more preferred. This is because the operators of the tractor-trailer prefer not to connect/disconnect the sensor from the trailer each time they connected/disconnected the tractor from the trailer units. Proximity sensors, mounted to the rear of the tractor provide a means for sensing the alignment between the units without requiring an attachment to the trailer).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Haines with the teachings as in Perkins and Williams. The motivation for doing so would have been to provide for the automatic positioning of the air deflectors in accordance with the relationship between the tractor-trailer, see Haines column 1 lines 4-15. 	As per claims 12 and 30, Perkins and Williams do not explicitly mention wherein the at least one at least one of proximity sensor includes at least one of: an ultrasonic sensor, a capacitive sensor, a photoelectric sensor, an inductive sensor, or a magnetic sensor.	However Haines does disclose:	wherein the at least one at least one of proximity sensor includes at least one of: an ultrasonic sensor, a capacitive sensor, a photoelectric sensor, an inductive sensor, or a magnetic sensor (see at least column 8 lines 29-40; wherein different types of sensors are capable of detecting the proximity of or the absence of another object, such as infrared, magnetic, photoelectric, ultrasonic fiber-optic, electro-mechanical, etc., it is particularly preferred to use a system based on ultrasonic proximity sensors).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Haines with the teachings as in Perkins and Williams. The motivation for doing so would have been to provide for the automatic positioning of the air deflectors in accordance with the relationship between the tractor-trailer, see Haines column 1 lines 4-15.	As per claim 16, Perkins and Williams do not explicitly mention wherein the at least one actuator includes at least one of an electric motor or a solenoid.	However Haines does disclose:	wherein the at least one actuator includes at least one of an electric motor or a solenoid (see at least column 9 lines 39-57; wherein the controller 170 actuates 182 the top airfoil solenoid valve which diverts the pressure from the air supply from the rear acting air springs 160 to the forward acting air spring 162, thus moving the top airfoil to its forward position). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Haines with the teachings as in Perkins and Williams. The motivation for doing so would have been to provide for the automatic positioning of the air deflectors in accordance with the relationship between the tractor-trailer, see Haines column 1 lines 4-15.	As per claim 17, Perkins and Williams do not explicitly mention wherein the fairing structure comprises: a deployable upper panel.	However Haines does disclose:	wherein the fairing structure comprises: a deployable upper panel (see at least abstract; wherein a top air fairing (16) is movably attached to the support means (40) for extending from the top of the cab to the top of the trailer).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Haines with the teachings as in Perkins and Williams. The motivation for doing so would have been to provide for the automatic positioning of the air deflectors in accordance with the relationship between the tractor-trailer, see Haines column 1 lines 4-15.

Claims 13 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perkins et al. (USPGPub 2010/0194143), in view of Williams et al. (USPGPub 2018/0370581), and further in view of De Paschoal (USPGPub 2014/0176717).	As per claims 13 and 31, Perkins and Williams do not explicitly mention wherein the at least one sensor includes at least one image sensor.	However De Paschoal does disclose:	wherein the at least one sensor includes at least one image sensor (see at least paragraph 0062; wherein on top of plate 53 we may see the foundation for the camera/battery attachment, where base 58 may hold a carousel system that allows the camera, whose frame 63 may be secured by the bolts 61 and nuts 62, to turn sideways whenever desired. The system may rotate around round plate 64, where carousel 65 may have empty cups 59 which may be filled with spheres 60 with a spring expanding it to the top, thus, providing a natural click stop whenever desired level is reached. Additional aerodynamic equipment ( cones, flaps, fairings, etc. not showing) may be installed on the apparatus in order to avoid droplets of water, snow or ice to interfere with quality of image provided by the camera(s)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in De Paschoal with the teachings as in Perkins and Williams. The motivation for doing so would have been to greatly improve the driver's view behind the vehicle, see De Paschoal paragraph 0003.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Perkins et al. (USPGPub 2010/0194143), in view of Williams et al. (USPGPub 2018/0370581), and further in view of Smith et al. (USPGPub 2019/0283813).	As per claim 25, Perkins and Williams do not explicitly mention wherein at least limiting deployment or further deployment of the fairing structure into the deployed region includes sending signals to lock the deployable fairing structure in the fully retracted configuration.	However Smith does disclose:	wherein at least limiting deployment or further deployment of the fairing structure into the deployed region includes sending signals to lock the deployable fairing structure in the fully retracted configuration (Smith see at least paragraph 0218; wherein this mechanism also provides increased locking strength to the overall structure in the retracted state).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Smith with the teachings as in Perkins and Williams. The motivation for doing so would have been to provide a secure and safe position for the mechanism.


Allowable Subject Matter
Claim(s) 4 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller determines the presence or the absence of one or more of a cooling unit, a heating unit or a nose cone that extends forward from a vertically extending front of the trailer into the gap region.  

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2015/0321707 – Provides airflow control systems and methods using synthetic jet actuators to reduce aerodynamic drag of moving ground vehicles.	USPGPub 2015/0321706 – Provides a cab fairing that can reduce air resistance at high speeds.	USPGPub 2012/0139290 – Provides reducing aerodynamic drag on tractor-trailer rigs and in particular to reducing drag created by the interaction of cross-winds with a gap between the tractor and trailer.
	US 8,083,284– Provides a fairing apparatus that negates air swirl between a tractor and a trailer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662